Title: To James Madison from James Monroe, 5 August 1814
From: Monroe, James
To: Madison, James


        
          Dear Sir
          augt 5. 1814
        
        I send you a letter from our ministers lately in London, and some from mr. Beasly, and a very important one from Mr Gallatin. Two letters from

mr Crawford, the last of may 12., will be decypherd, & sent you, as soon as done.
        From what I see of these communications, we may expect that the British govt. will assume very high pretentions, in the negotiation, & that none of the other powers will interfere to prevent the prosecution of the war against us, with the whole British force. We may therefore expect the worst, and ought to be prepard for it. Very respectfully & sincerely yrs.
        
          Jas Monroe
        
      